Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/13/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new interpretation of Viaud.

Applicant states:
“The Office Action alleges that that Viaud teaches each and every limitations of claim 1. More specifically, that Viaud teaches the support tube as reference number 78 and the auger core as the "hollow inner diameter of 76, which is situated about 78, See Fig. 3." See Office Action Page 8. This interpretation is inconsistent with the Viaud reference and fails to teach each claim limitation of claim 1. 
Viaud teaches "[a] generally cylindrical rotor core or shaft 78 has a central region 80 supporting a plurality of rotatable crop conveying members such as 82, 84 and 86 (FIG. 5)." The Office Action suggests that the crop conveying members 82 of Viaud teach the claimed auger flight. See Office Action Page 8. Reference number 82 of Viaud does not refer to an auger flight but rather Viaud explains that "the crop conveying members such as 82, 84, and 86 are configured as a plurality of generally parallel plates each having a number of outwardly protruding crop engaging fingers 102 or 104." See paragraph [0016]. Accordingly, the Office Action fails to identify an auger in Viaud and the remaining analysis is therefore ambiguous. 
Applicant notes that Viaud does teach that a "combination precutter and transverse conveyor includes outboard of the central region 80 a pair of rotor end regions each supporting a rotatable helically disposed band 98 or 100 for receiving wide swath crop from the pick-up arrangement 72 and urging received crop in the direction of shaft 78 axis 92 toward the central region. The two helically disposed bands 98 and 100 are wound about the rotor in opposite senses so as to urge crop toward the central region during shaft rotation." See paragraph [0017]. Regardless of this discrepancy, claim 1 is in condition for allowance for the following reasons. 
The Office Action alleges that the second diameter of the auger core is the "hollow inner diameter of 76, which is situated about 78" with reference to annotated Fig. 5 of Viaud. However, this interpretation of "diameter" is inconsistent with the present specification. More specifically, the present application explains that "[t]he auger core diameter 602 may be the diameter measured from an outer surface of the auger core 314, 316 through a rotation axis 606 of the rotor assembly 302." See paragraph [0049], emphasis added. Similarly, the specification as filed explains that "[t]he support tube diameter 604 may be the diameter of an outer surface of the support tube 608 through the rotation axis 606." See paragraph [0050], emphasis added. During patent examination,  of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). As such, the Office Action's reliance on the "hollow inner diameter" to teach the limitations of claim 1 is improper and the rejection should be withdrawn. 
Further, Viaud fails to teach "a support tube having a first diameter...and an undershot auger...having an auger flight extending radially away from an auger core...wherein, the auger core has a second diameter that is greater than the first diameter" as recited in claim 1. More specifically with reference to annotated Fig. 4 of Viaud wherein a white line is drawn along the outer diameter of the rotor core or shaft 78 to show the consistent outer diameter, Viaud fails to teach that "the auger core has a second diameter that is greater than the first diameter [of the support tube]." As such, Applicant respectfully requests the rejection of claim 1 be withdrawn and the claim be allowed.”

Examiner finds this argument persuasive. However, see new grounds for rejection below. 

Applicant additionally states 

“Further regarding claim 2, the Office Action relies on similar rationale regarding the "hollow inner diameter of 76" from Viaud. This rationale is flawed for similar reasons as discussed herein for claim 1. The present application, as filed and published, explains that "[t]he auger core choke distance 614 may be the distance from an outer surface of the respective auger core 314, 316 to a floor plane 622" and that the "support tube choke distance 616 is illustrated as the distance from an outer surface of the support tube 608 to the floor plane 622." See paragraphs [0051] and [0052]. In view thereof, the Office Actions interpretation of Viaud is improper and Applicant respectfully requests the rejection of claim 2 be withdrawn.”

 Examiner finds this argument persuasive. However, see new grounds for rejection below.


Applicant additionally states: 

“The Office Action also rejects independent claim 4 as anticipated by Viaud. Applicant respectfully disagrees for the reasons discussed herein for claims 1 and 2 and those arguments are incorporated herein for claim 4. More specifically, Viaud fails to teach the recited "auger choke distance is defined as a distance between the first auger core and a floor plane; further wherein, a support tube distance is defined between the support tube and the floor plane and the auger choke distance is less than the support tube distance." As such, Applicant respectfully requests the rejection of claim 4 be withdrawn and the claim be allowed.”

 Examiner finds this argument persuasive. However, see new grounds for rejection below.



“Independent claim 12 was also rejected as anticipated by Viaud as discussed herein. However, Applicant respectfully disagrees with this rejection for many of the same reasons as discussed herein for claims 1, 3, and 4 and those arguments are incorporated here as well. More8 specifically, Viaud fails to teach "positioning the support tube so the at least one auger assembly is an auger choke distance from a floor plane of the rotor floor and the support tube is a support tube choke distance from the floor plane, the support tube choke distance being greater than the auger choke distance" as recited in claim 12 (emphasis added). As such, Applicant respectfully requests the rejection of claim 12 be withdrawn and the claim be allowed.” 

 Examiner finds this argument persuasive. However, see new grounds for rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100071339A1, herein referred to as Anstey.

Regarding Claim 1, Anstey discloses a rotor assembly (title), comprising: a support tube (78) having a first diameter (inner diameter of 78); at least one tooth (102, 104) coupled to the support tube (78), wherein the tooth (102, 104) rotates with the support tube (78) to direct crop toward a chamber (See Para. 19-20); and an undershot auger (Fig. 2, Num. 76) having a rotation direction that is opposite a pickup rotation direction (See Para. 20: 76 is rotated counterclockwise, and is undershot. Para. 22 additionally states “The pick-up 72 and precutter rotor 76 are counter-rotating), the undershot auger (Fig. 2, 76) having (98 and 100) extending radially away from an auger core (78), the auger flight (98 and 100) configured to cause the crop to flow towards a bale chamber region of the rotor assembly when rotation of the rotor assembly causes the crop to flow under the rotor assembly (See Para. 16) (See Para. 19) (See Fig. 2); wherein, the auger core (78) has a second diameter that is greater than the first diameter (outer diameter of 78, See Fig. 4).
Examiner’s Note on claim interpretation:  Examiner notes that a hollow tube having a wall thickness inherently has two diameters, the diameter to the inner surface of the tube wall and the diameter to the outer surface of the tube.  Accordingly Anstey meets the broadest reasonable interpretation of the instant claim as both the support tube (tube region supporting elements 82, 84 and 86) and auger core (tube region supporting auger flights 98 and 100) have inner (first) and outer (second) diameters which are different, wherein the second diameter (outer diameter) is greater than the first diameter (inner diameter).  If the applicant wishes to differentiate the instant claims from the prior art, the examiner encourages the applicant to amend the claims to further define which diameter the claims are referring to (i.e. “a support tube having a outer diameter” and “the auger core has an outer diameter, wherein the outer diameter of the auger core is greater than the outer diameter of the support tube” or similar.
Regarding Claim 2, Anstey discloses the rotor assembly of claim 1, further comprising: a rotor floor defining a floor plane (88); a first choke distance defined between the floor plane (88) and the auger core (78); and a second choke distance defined between the support tube (78) and the floor plane (88); wherein, the first choke distance is less than the second choke distance (See Fig. 4-Fig. 5).

Regarding Claim 3, Anstey discloses the rotor assembly of claim 1, further wherein the auger (76) has a lifter plate (See Para. 16, Num. 84) extending from the auger core (78).

Regarding Claim 4, Anstey discloses a crop management system for an agricultural work machine, comprising: a rotor assembly having a first auger (forward side of 76 is a rotary auger, See Fig. 3) coupled to a support tube (78); a plurality of teeth (102, 104) coupled directly to the support tube (78) along a bale chamber region (80); a rotor floor (88) positioned along a portion of the rotor assembly (See Fig. 2, 5); and a first auger core (78) of the first auger (forward side of 76) coupled to the support tube (78); wherein, the rotor assembly (76) rotates in an undershot direction wherein a leading portion of the rotor assembly is rotating partially toward the rotor floor  to direct and compress crop between the rotor assembly and the rotor floor (See Para. 20); further wherein, an auger choke distance is defined as a distance between the first auger core (78) and a floor plane (88); further wherein, a support tube distance is defined between the support tube (78) and the floor plane (88) and the auger choke distance is less than the support tube distance (See Fig. 4-5).

Regarding Claim 5, Anstey discloses the crop management system of claim 4, further comprising second auger (rearward side of 76 is a rotary auger, See Fig. 3) having a second auger core (78) that is spaced the auger choke distance from the floor plane (See Fig. 3, 5, 1st and 2nd auger core are situated about same axis, and thus are provided along the same auger choke distance from the floor plane 88).

    PNG
    media_image1.png
    332
    484
    media_image1.png
    Greyscale


Regarding Claim 6, Anstey discloses the crop management system of claim 5, further wherein both the first and second auger (See Fig. 3 above) have flighting (98, 100) extending from the corresponding auger core (78) to reposition crop towards the bale chamber region (See Para. 17).

Regarding Claim 7, Anstey discloses the crop management system of claim 5, further wherein the first and second augers (See Fig. 3 above) each have a lifter plate (98, 100) extending from the corresponding auger core (78).

Regarding Claim 8, Anstey discloses the crop management system of claim 4, further wherein, the first auger core (78) has a diameter that is greater than a support tube diameter of the support tube (78) (See Fig. 4-5).

Regarding Claim 12, Anstey discloses a method for processing crop in a baler assembly, comprising: providing at least one auger assembly (76), a support tube assembly (78), a (102, 104), a rotor floor (88), a crop pickup (72), and a rotor drive system (126); coupling the teeth arrangement (102, 104) to the support tube assembly (78) along a bale chamber region (See Fig. 2, 5); coupling the at least one auger (76) assembly to the support tube (78)(See Para. 16); positioning the support tube (78) so the at least one auger (76) assembly is an auger choke distance (See Fig 4-Fig. 5) from a floor plane of the rotor floor (88) and the support tube (78) is a support tube choke distance (See Fig. 4-Fig. 5) from the floor plane (88), the support tube choke distance being greater than the auger choke distance (See Fig. 4-Fig. 5); and coupling the support tube (78) to the rotor drive system (126) to selectively rotate the support tube (78) (See Para. 20), at least one auger (76), and teeth arrangement (102, 104) at an operation speed in an undershot direction (See Para. 20); wherein, the at least one auger assembly (76) has flighting at a pitch there around (98, 100).

Regarding Claim 13, Anstey discloses the method for processing crop in a baler assembly from claim 12, further wherein the coupling the at least one auger assembly (76) step includes positioning the at least one auger (76) at least partially around the support tube (78) (See Fig. 5) (See Para. 16-17).

Regarding Claim 14, Anstey discloses the method for processing crop in a baler assembly from claim 12, further comprising positioning the support tube (78) and at least one auger (76) adjacent to the crop pickup (72) (See Fig. 5), wherein the crop pickup (72) moves a crop material from an underlying surface along a crop flow path that leads between the support tube (78) and the rotor floor (88) (See Para. 15-16).

Regarding Claim 15, Anstey discloses the method for processing crop in a baler assembly from claim 14, further wherein the crop flow path leads to a bale chamber (68) of a round baler (See Para. 10) (See Para. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anstey.
Regarding Claim 16, Anstey discloses the method for processing crop in a baler assembly from claim 14, further wherein the crop flow path leads to a pre-compression chamber of a baler (80).
Anstey is silent wherein the baler is a rectangular baler.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make the baler a rectangular baler.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anstey, and further in view of US20150373911A1, herein referred to as Weyne.
Regarding Claim 9, Anstey discloses the crop management system of claim 4.
Anstey is silent further wherein the auger core is coupled to the support tube with an auger coupler spacer, wherein the auger coupler spacer radially and axially aligns the auger core with the support tube.
Weyne teaches an analogous invention wherein an auger core (See Para: 31: “An optional pair of stub augers (one of which is shown, but not numbered) are positioned above the pickup roll 14 to move the crop material laterally inward”) is coupled to a support tube (60) with an auger coupler spacer (62), wherein the auger coupler spacer (62) radially and axially aligns the auger core with the support tube (See Fig. 4 of Weyne), for the purpose of interconnecting a hallow tube with a stub (See Para 35), thereby meeting the limitation of the claimed auger coupler spacer. (Examiner is interpreting the auger core of Para. 31 as attaching on in accordance with the “ stub arm” 56)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Anstey, with the auger coupler spacer, as taught by Weyne, in order to have provided interconnection between a hallow tube and a stub (ie: auger).

Regarding Claim 10, Anstey in view of Weyne discloses the crop management system of claim 9, further comprising a coupler portion extending inwardly from an inner surface of the auger core, wherein the coupler portion is coupled to the auger coupler spacer of the support tube to couple the auger core to the support tube (See Fig. 4, left-most component of element 62 of Weyne).

Regarding Claim 11, Anstey in view of Weyne discloses the crop management system of claim 10, further comprising an auger spacer positioned between the auger core and the support tube, wherein the auger spacer maintains radial orientation of the auger core relative to the support tube but is not coupled to the auger core (See Fig. 4, right-most component of element 62 of Weyne).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725